STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                               June 27, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
ELIZABETH DILLON,                                                             OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0315	 (BOR Appeal No. 2047519)
                   (Claim No. 2010133097)

LOGAN REGIONAL MEDICAL CENTER,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Elizabeth Dillon, by J. Robert Weaver, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Logan Regional Medical Center, by
Lisa W. Hunter, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated February 25, 2013, in
which the Board affirmed a July 18, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges reversed the claims administrator’s November 2, 2010,
decision granting Ms. Dillion a 0% permanent partial disability award, and instead granted her a
5% permanent partial disability award. Additionally, the Office of Judges affirmed a January 19,
2011, claims administrator’s decision denying Ms. Dillion’s request to add cervical strain as a
compensable component of the claim. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Dillon was injured in the course of her employment on May 1, 2010. Immediately
following the injury, she was evaluated in Logan Regional Medical Center’s emergency
department and was diagnosed with a thoracic sprain and lumbar sprain. On May 13, 2010, the
claims administrator held the claim compensable for a thoracic sprain and a lumbar sprain. On
August 17, 2010, Mohammed Ranavaya, M.D., performed an independent medical evaluation.
                                                1
He found that Ms. Dillon sustained 0% whole person impairment as a result of her thoracic spine
injury. He was unable to obtain valid range of motion measurements for the lumbar spine. He
opined that his objective medical findings reveal a normal cervical spine. Dr. Ranavaya further
stated that there is no credible or reliable medical evidence contained in Ms. Dillon’s record
indicating that she has developed cervical spine problems as a result of the May 1, 2010, injury
and noted that she reported no cervical spine symptoms or complaints at the time of his
evaluation. On November 2, 2010, the claims administrator granted Ms. Dillon a 0% permanent
partial disability award based on Dr. Ranavaya’s evaluation.

        Ms. Dillon subsequently sought treatment from Panos Ignatiadis, M.D., who stated in a
June 7, 2011, treatment note that Ms. Dillon reported injuring her lower back at work on May 1,
2010, and later developing neck pain. Dr. Ignatiadis opined that a cervical spine MRI revealed
canal stenosis initially caused by degenerative changes and aggravated by the May 1, 2010,
injury. On July 1, 2011, Dr. Ignatiadis authored a letter stating that Ms. Dillon is currently
experiencing neck and back pain which she relates to a fall at work on May 1, 2010. He further
states that as a result of Ms. Dillon’s complaints, he is relating the spinal canal stenosis seen on
an MRI to the May 1, 2010, injury.

        On January 19, 2011, the claims administrator denied Ms. Dillon’s request to add cervical
strain as a compensable component of the claim. Prasadarao Mukkamala, M.D., performed an
independent medical evaluation on March 9, 2012, and found that Ms. Dillon sustained 0%
whole person impairment as a result of her thoracic spine injuries and sustained 5% whole
person impairment as a result of her lumbar spine injuries.

        In its Order, the Office of Judges reversed the claims administrator’s November 2, 2010,
decision granting Ms. Dillon a 0% permanent partial disability award, and held that she is
entitled to a 5% permanent partial disability award for her lumbar spine injuries and a 0%
permanent partial disability award for her thoracic spine injuries based on the opinion of Dr.
Mukkamala. In its Order, the Office of Judges also affirmed the claims administrator’s January
19, 2011, decision denying Ms. Dillon’s request to add cervical strain as a compensable
component of the claim. Ms. Dillon has not appealed the decision granting her a 5% permanent
partial disability award. Therefore, the sole issue in the instant appeal is the compensability of
the cervical spine.

         In its Order, the Office of Judges noted that Dr. Ranavaya opined that he found no
evidence that Ms. Dillon was currently experiencing, or had ever experienced, cervical spine
symptoms. Further, Dr. Mukkamala opined that the only conditions that should be held
compensable in the instant claim based on Ms. Dillon’s medical record are sprains of the thoracic
and lumbar spine. Additionally, the first mention in the evidentiary record of symptoms in Ms.
Dillon’s cervical spine does not occur until April 19, 2011, when Bruce Guberman, M.D.,
performed an independent medical evaluation nearly one year after the compensable injury. The
Office of Judges went on to find that the evidence of record does not support the addition of a
soft tissue injury, such as a cervical sprain, as a compensable component of the claim more than
one year after the initial date of injury. Finally, the Office of Judges concluded that Ms. Dillon’s
current complaints of cervical spine pain are not a result of the May 1, 2010, compensable injury.
                                                 2
The Board of Review reached the same reasoned conclusions in its decision of February 25,
2013. We agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: June 27, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                3